Citation Nr: 1415161	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-06 950A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to hypertension.

2.  Entitlement to service connection for sleep apnea, to include as secondary to hypertension.

3.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea. 

4.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected lumbar spine disability. 

6.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar spine disability. 

7.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970 and from December 1970 to April 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.  The RO in Winston-Salem, North Carolina, currently has jurisdiction of the claims.

The Veteran requested a hearing before the Board in his March 2008 VA Form 9.  He cancelled his hearing in July 2010.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2013).

The above-listed claims, as well as a claim for service connection for diabetes mellitus, were remanded by the Board in August 2012.  Since service connection for diabetes was granted in a March 2013 rating decision issued by the Appeals Management Center (AMC), that issue is no longer before the Board.  

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Veteran submitted additional evidence directly to the Board in October 2013 and November 2013.  On both occasions, the evidence was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The issues of entitlement to service connection for gout, sleep apnea, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence does not establish that the current chronic sinusitis and/or allergic rhinitis had onset in service or are causally related to service, and neither chronic sinusitis nor allergic rhinitis are diseases presumptively associated with any alleged exposure to Agent Orange.  

2.  The probative evidence does not establish that right hip bursitis had onset in service, is causally related to service, or was caused or aggravated by the Veteran's service-connected lumbar spine disability.

3.  The probative evidence does not establish that right or left knee osteoarthritis had onset in service, is causally related to service, or was caused or aggravated by the Veteran's service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
2.  The criteria for service connection for a right hip disorder, to include as secondary to service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013) 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a right knee disorder, to include as secondary to service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013) 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for a left knee disorder, to include as secondary to service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013) 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in October 2005 and March 2006 with regard to the claims for service connection on a direct basis for a respiratory disorder, a right hip disorder, and disorders of the bilateral knee.  The letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the agency of original jurisdiction in June 2006.  Additional notice as it pertained to establishing service connection for a right hip disorder and disorders of the bilateral knee on a secondary basis was provided in a November 2007 letter and the claims were readjudicated in a January 2008 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, VA has met its duty to notify.

The duty to assist has also been met for these four claims.  The service treatment records from the Veteran's post-November 1970 active duty service are in the claims file and attempts to obtain the Veteran's service treatment records from his first period of active duty service are documented as unsuccessful.  See May 2006 memorandum.  All pertinent VA and private treatment records have been obtained and associated with the file.  In addition, VA examinations with respect to the claims for service connection for a right hip disorder and disorders of the bilateral knee were obtained in December 2007 and October 2012, and a VA examination with respect to the claim for service connection for a respiratory disorder was obtained in October 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case as they pertain to the claims being adjudicated in this appeal are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).  

There was also substantial compliance with the Board's August 2012 remand, as additional VA treatment records were obtained and the Veteran was scheduled for appropriate VA examinations.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Based on the foregoing, all known and available records relevant to the issues being adjudicated on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time as it pertains to the claims for service connection for a respiratory disorder, a right hip disorder, and disorders of the bilateral knee, is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Service connection for certain chronic diseases, such as arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks service connection for a right hip disorder and disorders affecting both of his knees.  He initially asserted that he had chronic bilateral knee pain and chronic pain in his right hip with residual swelling and degenerative joint disease as a result of active duty service.  See September 2005 statements in support of claim.  The Veteran subsequently asserted that his right hip and bilateral knee disorders are secondary to his service-connected lumbar spine disability.  See November 2006 statements in support of claim.  

The Veteran also seeks service connection for a respiratory disorder.  He initially asserted that he had "bronchus/respiratory breathing problem" as a result of his exposure to Agent Orange while serving in Korea near the Demilitarized Zone (DMZ), and that he was seen "several times for sinus and breathing problems," but was not diagnosed with a "respiratory breathing problem" until he retired from service.  See September 2005 statement in support of claim.  In a November 2006 statement, the Veteran asserted that he was also seen several times for sore throat, enlarged tonsils and tonsillitis and that he had to breathe through his mouth his entire military career because his nose was stuffed up all the time.  He appears to assert that his current respiratory problems are related to the treatment he received.  The Veteran subsequently asserted that he was not claiming any exposure to Agent Orange had caused any respiratory problems.  See undated statement in support of claim.  

As noted above, service treatment records from the Veteran's first period of active duty service are not available.  See May 2006 memorandum.  Service treatment records that post-date his November 1970 discharge from his first period of active duty service have been associated with the claims folder.  These records include a December 1970 enlistment examination, during which the Veteran denied swollen or painful joints; ear, nose or throat trouble; chronic or frequent colds; sinusitis; hay fever; asthma; shortness of breath; chronic cough; arthritis or rheumatism; bone, joint or other deformity; lameness; loss of arm, leg, finger or toe; and "trick" or locked knee.  See report of medical history.  Clinical evaluation of his nose, sinuses, mouth and throat, and lower extremities was normal at this time.  See report of medical examination.  These records also include reports of medical history dated in August 1973 and September 1977 during which the Veteran denied swollen or painful joints; ear, nose or throat trouble; chronic or frequent colds; sinusitis; hay fever; asthma; shortness of breath; chronic cough; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; and "trick" or locked knee.  The August 1973 and September 1977 reports of medical examination reveal that clinical evaluation of the Veteran's nose; sinuses; mouth and throat; and lower extremities was normal.  The Veteran was treated in April 1984 with chief complaint of sore throat for two days.  Physical examination at that time revealed that his tonsils were enlarged.  The diagnosis was tonsillitis and he was discharged to duty.  See health record.  

At the time of the Veteran's April 1989 retirement examination, he reported swollen or painful joints, indicated that he did not know if he had chronic cough, and denied ear, nose or throat trouble; sinusitis; hay fever; asthma; shortness of breath; cramps in his legs; arthritis, rheumatism, or bursitis; bone, joint or other deformity; lameness; and "trick" or locked knee.  The report of swollen or painful joints was specifically noted to be in reference to his right index finger.  See report of medical history.  Clinical evaluation of his nose, sinuses, mouth and throat, and lower extremities was normal in April 1989.  See report of medical examination.  

The post-service medical evidence of record consists of a voluminous amount of VA and private treatment records.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

Private treatment records from Womack Army Medical Center contain assessments of allergic rhinitis in February 2001 and sick sinus syndrome in July 2002.  VA treatment records document assessments of upper respiratory infection and allergic rhinitis in January 2006.  Private treatment records from the Joel Clinic include magnetic resonance imaging (MRI) of both knees taken in May 2007.  The right knee MRI contained an impression of degenerative arthritis and the left knee MRI contained an impression of osteoarthritis.  

The Veteran underwent a VA joints examination in December 2007, at which time his claims folder was reviewed.  It was noted that the Veteran was claiming bilateral knee and right hip pain as secondary to his service-connected low back condition.  In regards to the right knee, the Veteran reported onset six to seven years prior and denied injury.  As for the left knee, the Veteran reported onset several years ago, also without injury.  The Veteran reported right hip anterior pain since he was in Korea in 1979, but denied injury.  The examiner conducted a detailed physical examination, which included a notation that the Veteran had stiff carriage gait without limp, and reported the findings of the May 2007 bilateral knee MRIs.  An x-ray of the right hip taken at the time of the December 2007 VA examination was negative.  The Veteran was diagnosed with degenerative joint disease (DJD) of the bilateral knee and right hip bursitis.  It was the examiner's opinion that the bilateral knee DJD is less likely as not caused by or a result of the service-connected lumbar spine disability.  The rationale was that the Veteran had genu varum (mild bow legged deformity) bilaterally, which would not result from a back condition, and that the observed gait would not place particular stress on either knee.  It was also the examiner's opinion that the right hip condition is less likely as not caused by or a result of the service-connected lumbar spine disability.  The rationale was that the Veteran had stiff carriage while walking, but the observed gait would not place particular stress on the right hip.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Veteran submitted a January 2008 letter from Dr. C., which reported that the Veteran presented for evaluation of his medical records regarding service-connected ailments.  It was noted that he served between April 1969 and May 1989 and that he had a service-connected lumbar spine disability.  Dr. C. reported that on April 18, 1989, the Veteran filled out the report of medical history and indicated that he was in good health, while also checking the yes box under which he indicated that he had swollen or painful joints.  Dr. C. noted that the Veteran reported that he had difficulty with his knees at that time and that, unfortunately, medical records had been lost.  Dr. C. went on to say that "current imaging, especially the year 2007 x-rays and MRI scans of both knees, demonstrate advanced degenerative arthritis.  It is the opinion of the undersigned that it is reasonable to consider that this patient did have degenerative arthritis which was active at the time of the separation from active duty, from military service in the year 1989 and it continues to be progressive to this date.  This may be used as he considers application for service-connected impairment with respect to his knees."  

The Board notes at this juncture that the opinion provided by Dr. C. is afforded little probative value.  First of all, Dr. C. does not provide an opinion that the Veteran did have degenerative arthritis at the time of his 1989 discharge from service, only that "it is reasonable to consider" he did.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Secondly, Dr. C. appears to base his non-opinion on the Veteran's report that when he indicated he had swollen or painful joints in April 1989, he was referencing his knees.  This is not accurate, since as noted above, the reference to swollen or painful joints was made specifically in reference to the Veteran's right index finger.  As the opinion is based on an inaccurate factual premise, the probative value of the opinion is undermined.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).

The Veteran underwent a VA respiratory examination in October 2012, at which time his claims folders were reviewed.  The examiner noted that the Veteran had diagnoses of chronic sinusitis and allergic rhinitis.  In pertinent part, the Veteran reported that he had asthma during childhood, but outgrew it, and that he had significant allergic rhinitis while stationed in Korea.  The examiner noted that the Veteran was diagnosed with acute tonsillitis in service and that it was treated and resolved, and that he denied any ear, nose or throat trouble and problems with hay fever and his sinuses at the time of his April 1989 retirement physical.  The results of computed tomography (CT) scans of the Veteran's sinuses conducted in February 2007 and October 2011 were included.  The former revealed findings consistent with bilateral maxillary and ethmoid sinusitis and the latter revealed dependent maxillary sinus disease.  Following a detailed physical examination, it was the examiner's opinion that it is unlikely that the Veteran's allergic rhinitis is related to service.  The examiner noted that the in-service finding of enlarged tonsils and diagnosis of acute tonsillitis required conservative treatment and resolved.  The examiner also noted that there was no evidence of chronicity of allergic rhinitis in the service treatment records and no continuity of care for allergic rhinitis in the years proximal to military service.  It was also the examiner's opinion that it is unlikely the Veteran's sinusitis is related to military service.  The rationale was that there was no evidence of chronicity of sinusitis in the service treatment records and no continuity of care for sinusitis in the years proximal to military service.  In a later section of the report, the examiner also noted that the service treatment records are silent for any evidence of complaints of, treatment for, or diagnosis of respiratory or breathing condition during service such that it was the examiner's opinion that it is unlikely that any current respiratory disorder had its clinical onset during or is otherwise related to military service.  This opinion is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

The Veteran also underwent a VA hip examination in October 2012, at which time his claims folder was reviewed.  In pertinent part, he reported that he used his right hip joint during active duty service to help lift heavy boxes, to push vehicles to get them started, to put heavy boxes and tool boxes above his head, and to set up heavy tents used during field exercises.  The Veteran also reported four, six and 12 mile marches with full military gear caused tremendous stress on his knees and he reported chronic pain in his right hip with swelling and degenerative joint disease.  He indicated that since his service-connected low back was so painful, he had to put more pressure on his right hip just to walk and that he had to walk with a cane to support himself.  The examiner conducted a detailed physical examination and reported the negative x-ray of the Veteran's right hip taken in December 2007.  The examiner reported that there was no radiographic evidence to support a diagnosis of a right hip condition.  This opinion is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

The Veteran also underwent a VA knee examination in October 2012, at which time diagnoses of right and left knee osteoarthritis were made and his claims folder was reviewed.  The Veteran reported that since his service-connected low back was so painful, he had to put more pressure on his knees just to walk, that he experienced daily pain and swelling of his knees, that he had weakness of his knees, and that he had to walk with a cane to support himself.  As with his right hip, the Veteran reported that during service he used his legs and knees to help lift heavy boxes, to push vehicles to get them started, to put heavy boxes and tool boxes above his head, and to set up heavy tents used during field exercises.  The Veteran again reported four, six and 12 mile marches with full military gear caused tremendous stress on his knees over the years and he reported that he felt his problems were caused by and related to the effects of long term service related duties.  The examiner noted that at the time of his April 1989 exit physical, the Veteran reported swollen and painful joints and reported the findings of the January 2008 letter from Dr. C.  Following a detailed physical examination and review of imaging reports for both knees, it was the examiner's opinion that it is less likely as not that the bilateral knee degenerative arthritis was aggravated by the service-connected lumbar spine disability.  The examiner noted that the preponderance of the medical evidence does not support that one joint degenerative changes is the direct and proximal cause of another joint/strain or aggravation of that joint/spine condition.  The examiner added that review of the medical literature reveals no accepted medical studies that supports such a relationship that favoring one joint will result in injury to the opposite or contralateral joint or spine.  The examiner also noted that "the lumbar spines degenerative changes is less likely as not related to his [service-connected] left knee condition and is as more likely than not related to body habitus, genetic factors, and the process of aging."

The Board acknowledges, as the Veteran has pointed out in statements received in October 2012 and November 2013, that the October 2013 VA examiner noted that "the lumbar spines degenerative changes is less likely as not related to his [service-connected] left knee condition and is as more likely than not related to body habitus, genetic factors, and the process of aging," and that the Veteran is not service-connected for his left knee.  In a later section of the report, however, the examiner restated the same opinion, this time indicating that "the bilateral knee degenerative arthritis is less likely as not related to his [service-connected] lumbar spines degenerative changes and is as more likely than not related to body habitus, genetic factors, and the process of aging."  This opinion is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

The preponderance of the evidence of record does not support the claim for service connection for a respiratory disorder.  The Board acknowledges the in-service treatment for sore throat with diagnosis of tonsillitis rendered in April 1984 and the Veteran's assertions that he was seen several times in service for sinus and breathing problems and for sore throat, enlarged tonsils and tonsillitis.  While the Veteran is competent to make these assertions, the Board does not find them to be credible as other than the treatment rendered in April 1984, the service treatment records are devoid of reference to complaint of, or treatment for, any respiratory problems and/or problems associated with the Veteran's sinuses or allergic rhinitis.  In fact, the Veteran consistently denied having ear, nose or throat trouble; sinusitis; hay fever; asthma; and shortness of breath during periodic examinations, as well as at the time of his retirement examination.  See reports of medical history dated December 1970, August 1973, September 1977 and April 1989.  The Board attaches greater probative weight to the assertions made by the Veteran during service than in conjunction with his claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Given the foregoing, there is no evidence of a chronic respiratory condition, to include sinusitis or allergic rhinitis, during service.  

In addition to the absence of a chronic respiratory condition during service, the only probative expert opinion provided in this case, that of the October 2012 VA examiner, does not establish an etiological relationship between the Veteran's current respiratory disorders, namely sinusitis and allergic rhinitis, and service.  Rather, the October 2012 VA examiner, as reported in detail above, was of the opinion that there was no relationship between the current chronic sinusitis and allergic rhinitis and service, to include the in-service treatment rendered for tonsillitis.  In the absence of any probative evidence establishing a link between the current chronic sinusitis and/or allergic rhinitis and service, service connection is not warranted on a direct basis and the claim must be denied.  See 38 C.F.R. §3.303.  Service connection is also not warranted on a presumptive basis as neither chronic sinusitis nor allergic rhinitis are diseases associated with any alleged exposure to Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the evidence does not indicate that there is such a relationship.

At this juncture, the Board acknowledges the medical articles submitted by the Veteran that, in summary, discuss the causes of tonsillitis and the treatment for allergic rhinitis.  To the extent that the Veteran is attempting to extrapolate from this literature that his respiratory conditions were caused by his in-service treatment for tonsillitis, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The preponderance of the evidence of record also does not support the claims for service connection for disorders of the right hip and both knees on a direct basis.  As an initial matter, the available service treatment records are devoid of reference to complaint of, or treatment for, any problems related to the right hip and/or knees.  There is also no contemporaneous evidence that the Veteran had a chronic condition involving either his knees or right hip during service, as he consistently denied bone, joint or other deformity; lameness; loss of arm, leg, finger or toe; and "trick" or locked knee, during periodic examinations, to include following his November 1970 discharge from his first period of active duty service.  See reports of medical history dated December 1970, August 1973, September 1977 and April 1989.  The Veteran also consistently denied swollen or painful joints during all but the April 1989 in-service examination; as noted above, the examiner noted that these complaints were made specifically in reference to the Veteran's right index fingers rather than his knees or right hip.  Id.  Lastly, there is little probative expert evidence of record establishing a link between the right hip bursitis diagnosed during the December 2007 VA examination and the current bilateral knee osteoarthritis and the Veteran's service.  Instead, the highly probative expert evidence is against such a relationship.  In light of the foregoing, service connection for disorders of the right hip and both knees on a direct basis is not warranted and the claims must be denied.  See 38 C.F.R. §3.303.  Service connection is also not warranted on a presumptive basis as the evidence does not show that arthritis affecting the right hip or either knee manifested to a compensable degree within one year of the Veteran's April 1989 discharge from active duty service.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence of record also does not support the claims for service connection for disorders of the right hip and both knees on a secondary basis.  This is so because the December 2007 VA examiner provided a probative expert opinion as to causation that it is less likely as not that the Veteran's bilateral knee DJD and right hip condition, diagnosed at that time as bursitis, was caused by or a result of the service-connected lumbar spine disability, since the Veteran had genu varum (mild bow legged deformity) bilaterally, which would not result from a back condition, and because the observed gait (stiff carriage) would not place particular stress on the right hip or either knee.  In addition, as to aggravation, the October 2012 VA examiner reported that there was no radiographic evidence to support a diagnosis of a right hip condition, such that it logically follows that the Veteran's service-connected lumbar spine disability could not have aggravated any right hip disorder, and that it is less likely as not that the bilateral knee degenerative arthritis was aggravated by the service-connected lumbar spine disability since the preponderance of the medical evidence does not support a finding that degenerative changes in one joint can directly and proximally cause another joint to be strained or aggravated and because the degenerative knee changes are more likely related to body habitus, genetic factors, and the process of aging.  

At this juncture, the Board acknowledges the medical articles submitted by the Veteran that, in summary, discuss how back pain can cause someone to use their body in different ways (e.g. to limp or sit differently) and how someone's hips and knees could become painful because of back problems.  The Veteran has submitted these articles in an effort to contradict the October 2012 examiner's determination that the preponderance of the medical evidence does not support a finding that degenerative changes in one joint can directly and proximally cause another joint to be strained or aggravated.  To the extent that the Veteran is attempting to extrapolate from this literature that his bilateral knee and right hip problems were caused by his service-connected back disability, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin, 1 Vet. App. at 171.  In addition, these articles discuss how back problems can cause pain in other joints, such as the hip and knees.  They do not lend much support to the Veteran's claims for service connection since pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In addition, the examiners considered this theory but it was not endorsed.

The Board also acknowledges the Veteran's submission of a Board decision that granted service connection for a low back disorder as secondary to a service-connected right knee disability.  This decision has no precedential value and is not binding on the Board in making the decision on this Veteran's claim.  38 C.F.R. § 20.1303 (2013).  The Board also points out that the facts of the case submitted by the Veteran are distinct from the facts of his case.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and these four claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder, to include as due to exposure to Agent Orange, is denied.

Service connection for a right hip disorder, to include as secondary to service-connected lumbar spine disability, is denied. 

Service connection for a right knee disorder, to include as secondary to service-connected lumbar spine disability, is denied. 

Service connection for a left knee disorder, to include as secondary to service-connected lumbar spine disability, is denied.



REMAND

Additional development is needed as it pertains to the claims for service connection for gout, to include as secondary to hypertension, and sleep apnea, to include as secondary to hypertension.  The claim for hypertension, to include as secondary to sleep apnea, is inextricably intertwined with the claim for service connection for sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to service connection for hypertension will be deferred.  

As an initial matter, the Veteran has not received notice specific to his claim for sleep apnea on a secondary basis.  This must be accomplished on remand.  

The claim for sleep apnea was remanded by the Board in August 2012 in pertinent part to schedule the Veteran for an appropriate VA examination.  A VA sleep apnea examination was conducted in October 2012.  The opinion provided by the examiner is not wholly adequate because the examiner reported that obstructive sleep apnea is a disease with a clear and specific etiology and diagnosis, and is related to occlusion of the upper airway, usually at the level of oropharynx leading to collapse of the upper airway, without discussion as to whether this could have occurred in service, to include consideration of the statements provided by the Veteran, his wife, and a friend in support of his claim.  On remand, another opinion should be obtained.  

The claim for gout was also remanded in August 2012 in pertinent part to schedule the Veteran for an appropriate VA examination.  A VA non-degenerative arthritis and dysbaric osteonecrosis examination was conducted in October 2012.  The examiner reported that gout was diagnosed in June 1977 and that it is a metabolic disease most often affecting middle aged or elderly men and postmenopausal women and that hyperuricemia (elevated uric acid) is the biologic hallmark of gout.  The examiner went on to say that when present, plasma na dextracellular fluids become supersaturated with uric acid, which under the right conditions, may crystalize and result in a spectrum of clinical manifestation that may occur singly or in combination.  The examiner went on to say that the use of diuretic to control hypertension is one of these conditions and that there is evidence in the medical literature that supports that certain medical conditions are known to increase levels of uric acid, such as obesity, high blood pressure, high lipid levels and long standing impairment of kidney function.  Lifestyle factors such as diet or certain types of medications such as diuretics used to treat hypertension and niacin used to treat high cholesterol were also noted.  The examiner, however, did not provide a specific opinion regarding the etiology of the Veteran's gout.  

It appears that another VA non-degenerative arthritis and dysbaric osteonecrosis examination was conducted in February 2013.  The examiner provided an opinion that "after review of the available record of evidence, with consideration given to the Veteran's verbal testimony today for his gout condition (as substantiated by the aforementioned review); it is this examiner's opinion, it is at least as likely as not (50/50%) probability that the Veteran's current gout condition is proximately due to his in service diagnosed hypertension condition."  The rationale cited evidence that "the Veteran was treated in service for his hypertension with a thiazide diuretic: maxzide, a medication with side effect of hyperuricemia: a condition implicated in increased risk for development of gout."  This opinion is problematic in the sense that the Veteran was not diagnosed with hypertension during service and because the Board cannot find the evidence to substantiate the finding that he was treated in service with a thiazide diuretic and/or maxzide.  

On remand, another VA examination with adequate opinion should be scheduled.  The claim for service connection for gout is also inextricably intertwined with the claim for service-connected for sleep apnea as the Veteran contends that his gout was caused by the medication that he takes for hypertension and that his hypertension was caused by untreated sleep apnea.  See Harris, 1 Vet. App. at 183.  

As the claims are being remanded for the foregoing reasons, additional VA treatment records should also be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Provide the Veteran with notice of what evidence is needed to establish service connection for sleep apnea on a secondary basis.  

2.  Obtain the Veteran's treatment records from the Fayetteville VAMC, dated since August 2012.  

3.  Thereafter, return the claims files to the VA examiner who conducted the October 2012 VA sleep apnea examination for an addendum opinion.  The examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's sleep apnea had its onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner must address the statements provided by the Veteran that his in-service enlarged tonsils were a symptom of sleep apnea and that he was told by other soldiers that he snored and stopped breathing in his sleep; the statement from his wife that he has snored and stopped breathing in his sleep since their 1971 marriage; and the statement from his friend, T.J., who reported that the Veteran fell asleep during her July 1985 cookout and that he had stopped breathing in his sleep.  

If the October 2012 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Also, schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for gout.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that any current or previously diagnosed gout had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report, including complete rationale for all opinions and conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims remaining on appeal.  If any benefit remaining on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


